Citation Nr: 0719095	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  04-33 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a respiratory disorder 
including asthma.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The appellant served on active duty from August 1981 to 
December 1981, with subsequent Army Reserve service to June 
2002, including periods of active duty for training and 
inactive duty for training.  

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The Board of Veterans' Appeals (Board) in a November 2006 
decision denied all the veteran's claims for service 
connection except service connection for a respiratory 
disorder which was remanded.  The developed ordered in the 
November 2006 remand was completed.  Stegall v. West, 11  
Vet. App. 268 (1998).  


FINDING OF FACT

The evidence for and against the conclusion that the 
veteran's asthma was incurred in service is in equipoise. 


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
asthma was incurred in active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable result in this case, the Board need not 
address the question of VA's compliance with its duty to 
notify and assist the veteran.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

The term "active military, naval or air service" includes-
active duty, and any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in the line 
of duty.  38 U.S.C.A. § 104(24)(West 2002); 38 C.F.R. § 3.6 
(2006).  

When after careful consideration of the evidence, a 
reasonable doubt arises regarding service origin, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  38 C.F.R. § 3.102.  

The facts in this case may be briefly stated.  The veteran's 
active service medical records, (dated between August and 
December 1981), and her reserve service medical records, 
(with entries corresponding to her periods of active duty 
training throughout the years since 1981), reflect a number 
of respiratory complaints.  Likewise, her private medical 
records dated since the late 1980's show respiratory 
complaints.  The latest VA examination conducted in 
connection with this matter, concluded with a diagnosis of 
asthma.  Thus, the question in this appeal became when did 
the veteran's asthma begin, and if prior to any period of 
service, did the complaints noted in service reflect an 
aggravation of pre-existing condition.  The VA physician 
asked to address this question, responded in a January 2007 
opinion.  Essentially, she wrote that it was not possible to 
state when the veteran's asthma began.  Given that 
conclusion, and with the earliest medical records reflecting 
respiratory complaints being service medical records, it may 
be reasoned that the evidence for and against the conclusion 
the veteran's asthma was incurred in service is in equipoise.  
Resolving this doubt as to when the veteran's asthma began in 
her favor, a basis upon which to establish service connection 
for asthma is presented.  Accordingly, service connection for 
asthma is granted.  

ORDER

Service connection for asthma is granted.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


